     Case 4:19-cr-00690-JAS-LCK Document 33-1 Filed 06/27/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                             CR 19-00690-TUC-JAS (LCK)
 9
                             Plaintiff,
10
               vs.                                                     ORDER
11
12   Alexander True Norman,
13                           Defendant.
14
15             Good cause appearing, IT IS ORDERED, pursuant of Fed. R. Crim. P. 16(d)(1),
16    that the Government’s Motion for Protective Order Pursuant to Rule 16 is granted.
17             Defense counsel (including investigators, paralegals and office staff) receiving
18    disclosure containing law enforcement sensitive information shall not provide, reproduce
19    or distribute the disclosure in any form without further order of the Court. Defendant
20    shall not provide, reproduce or distribute the disclosure in any form without further order
21    of the Court. This Order shall not prevent defense counsel from otherwise showing or
22    discussing with their client the disclosure under the supervision of defense counsel or
23    their agents.
24             IT IS FURTHER ORDERED that defense counsel may provide the disclosure for
25    the use of their investigators (who consent to the jurisdiction and Order of this Court), but
26    that such investigators shall not further copy said disclosure without further order of the
27    Court.
28
     Case 4:19-cr-00690-JAS-LCK Document 33-1 Filed 06/27/19 Page 2 of 2




 1             IT IS FURTHER ORDERED that defense counsel may provide the disclosure for
 2    the use of their paralegals (who consent to the jurisdiction and Order of this Court), but
 3    that such paralegals shall not further copy said disclosure without further order of the
 4    Court.
 5             IT IS FURTHER ORDERED that defense counsel may provide the disclosure for
 6    the use of any expert (who consents to the jurisdiction and Order of this Court), but that
 7    such expert shall not further copy said disclosure without further order of the Court.
 8             IT IS FURTHER ORDERED that, with respect to the disclosure, it is for the use
 9    in the defense in this criminal case only and that the disclosure shall be returned to the
10    government so that the data can be destroyed after the completion of the proceedings.
11             Dated this          day of _________, 2019.
12
13
14
                                                Lynnette C. Kimmins
15                                              United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
